Citation Nr: 1106182	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  09-11 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased disability evaluation for 
postoperative residuals of left hip dislocation and history of 
avascular necrosis, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The Veteran had active service from June 1987 to August 1995.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that increased the 
rating for a left hip disability from 0 to 10 percent disabling, 
effective January 30, 2008.  

An April 2009 rating decision increased the rating for 
postoperative residuals of left hip dislocation and history of 
avascular necrosis, from 10 to 30 percent disabling, effective 
January 30, 2008.  However, as this grant does not represent a 
total grant of benefits sought on appeal, the claim for increase 
remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that his left hip disability is more severe 
than reflected by the currently assigned 30 percent rating.  The 
Veteran underwent VA examination in March 2008.  However, since 
then, in his October 2008 notice of disagreement, it appears that 
he is claiming that his left hip motion is limited to 10 degrees.  
Moreover, VA outpatient records dated in March 2009 indicate that 
he requested surgical clearance for a left hip prosthesis.  He 
also requested examination along with the necessary laboratory 
and diagnostic testing.  

In light of the Veteran's contentions of increased symptomatology 
and a review of the medical evidence of record, the Board finds 
that a contemporaneous examination should be conducted.  When a 
claimant alleges that his or her service-connected disability has 
worsened since the last examination, a new examination may be 
required to evaluate the current degree of impairment.  See 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (where the Court determined 
the Board should have ordered a contemporaneous examination of 
the Veteran because a 23-month old examination was too remote in 
time to adequately support the decision in an appeal for an 
increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 
526 (1995) (indicating that, where the record does not adequately 
reveal the current state of the claimant's disability, 
fulfillment of the statutory duty to assist requires a 
contemporaneous medical examination, particularly if there is no 
additional medical evidence that adequately addresses the level 
of impairment of the disability since the previous examination).  
See, as well, VAOPGCPREC 11-95 (April 7, 1995) and Green v. 
Derwinski, 1 Vet. App. 121 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran whether he has received 
any additional treatment for his left hip 
disability since 2008 including surgical 
prosthesis.  If he has, and the records are 
not already on file, obtain them.  If 
attempts to obtain any additionally 
identified records are unsuccessful, and it 
is determined that further attempts to obtain 
them would be futile, then notify the Veteran 
of this in accordance with 38 C.F.R. 
§ 3.159(e).

2.  Schedule the Veteran for an appropriate 
VA medical examination to reassess the 
severity of his left hip disability.

The examiner should measure range of motion 
(ROM) and conduct stability testing.  The 
examiner should also address the extent of 
additional functional impairment, above and 
beyond any limitation of motion shown, due to 
pain/painful motion, premature or excess 
fatigability, or weakness or incoordination, 
and if possible, try and quantify this 
additional impairment in terms of how it 
further reduces the ROM, such as during 
prolonged, repeated use or when the Veteran's 
symptoms are most problematic ("flare-
ups").

All diagnostic testing and evaluation needed 
to make these important determinations should 
be conducted.

It is imperative the examining physician 
review the claims file, including a complete 
copy of this remand, for the pertinent 
medical and other history.

The Veteran is hereby advised that failure to 
report for these scheduled VA examinations, 
without good cause, may have detrimental 
consequences on his pending claim.

3.  If the claim for an increased rating for 
the left hip disability is not granted to the 
Veteran's satisfaction, send him and his 
representative a supplemental supplemental 
statement of the case concerning this claim 
and give them an opportunity to submit 
additional evidence and/or argument in 
response before returning the claim to the 
Board for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


